Citation Nr: 1205670	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-27 711A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and in Chicago, Illinois.  

The Veteran was represented by an attorney while his claim was pending at the RO.  The attorney provided notice of the Veteran's death to RO in December 2011.  He also submitted notice of his withdrawal as the Veteran's representative at that time.

(A claim of service connection for hearing loss was previously addressed in a statement of the case and in the Veteran's substantive appeal; however, this issue was later granted by the RO in November 2009.)


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1952 to December 1954.

2.  In December 2011, the Board received notice that the Veteran had died in November 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received notice in December 2011 that the Veteran had died in November 2011.

Unfortunately, the Veteran's appeal before the Board had not been decided by the time he died.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO listed on the first page of this decision.  



ORDER

The appeal is dismissed.



		
MARK F. HALSEY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


